PEE CURIAM.
This is an appeal by the defendant Myrtle E. Thomson from a decree of divorce entered in the circuit court for Multnomah county, Oregon, in favor of her plaintiff husband, Otis E. Thomson.
We have carefully read and considered the entire record in this case. Nothing of benefit to the legal lore of this state would be added by a detailed dis*615cussion of the facts. We are convinced that the able trial judge was fully justified in the conclusion which he reached upon the facts and as expressed by him at the end of the trial as follows:
“In my opinion the defendant’s fault is so great it would be a travesty on justice for me not to give a divorce in this case. I am going to give him a divorce. She has demonstrated in this court an unmitigated meanness which is unusual even in this court where we try everything else. I do grant a divorce from the defendant to the plaintiff.
“The plaintiff has asked an undivided one-half interest in the real property, in the furniture, and in the automobile. Inasmuch as that is his prayer [in plaintiff’s complaint], I am going to divide the property all that way. I might say_ that is probably more generous than the Court might have been itself. Actually this plaintiff has been more generous than this Court would have been towards you, ma’am.”
Defendant’s application for an allowance of an additional attorney’s fee in this court is denied, she not being the prevailing party here. Ch 558, Oregon Laws 1953.
The decree is affirmed, without costs to either party.